Citation Nr: 1814726	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-32 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

A Statement of the Case (SOC) was issued by the RO in August 2014.

The Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge in June 2017. A transcript of the hearing was prepared and associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary to obtain additional records. 

In a June 2014 statement, the Veteran indicated that he was in receipt of benefits from the Social Security Administration (SSA) based on a diagnosis of asbestosis. The record does not indicate VA has attempted to obtain these records, and, as such, a remand is necessary as the SSA records may contain statements and medical records relevant to the Veteran's claim.

Additionally, at the Veteran' s video conference hearing in June 2017, the Veteran indicated that he had an x-ray at VA other than the November 2013 x-ray that is part of the record. The Veteran believed it had been done within two years of the June 2017 VA examination. The most recent VA medical records in the Veteran's file date back to August 2014. The Veteran's VA medical records must be updated as the Veteran contends he has continued to seek treatment at VA, and he testified he had been diagnosed with asbestosis, which was confirmed by x-ray since August 2014. 

Accordingly, the case is REMANDED for the following action:

1. Obtain a copy of any SSA decision awarding disability benefits for the Veteran, copies of all treatment (medical) records upon which any such SSA disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by SSA.

Efforts to obtain all these records should be associated with the claims file, and requests for these records should continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile. The AOJ should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the records are unavailable. 

2. The Veteran's updated VA medical records should also be added to the Veteran's claims file, specifically records related to an x-ray conducted after August 2014.

3. After conducting any other additional development implicated by the receipt of additional evidence (such as a VA examination if there is evidence indicating any current asbestosis is related to the Veteran's service), the remanded claim should be readjudicated by the AOJ. If the benefits sought are denied, furnish the Veteran with a supplemental statement of the case and return the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

